EXHIBIT 10.2
 
THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTION.  THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH RULE
144 UNDER SAID ACT, AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL FOR THE LENDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND COMPLIANCE, TO THE
REASONABLE SATISFACTION OF THE COMPANY, WITH ANY OTHER APPLICABLE SECURITIES
LAWS OF ANY OTHER JURISDICTION.


THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”), AS DEFINED IN SECTION
1273(a)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  THE FOLLOWING
INFORMATION IS PROVIDED PURSUANT TO THE REQUIREMENTS SET FORTH IN TREASURY
REGULATION SECTIONS 1.1275-2 AND 1.1275-3:  THE ISSUE PRICE OF THIS NOTE IS
$____________; THE AMOUNT OF OID ON THIS NOTE IS $______________; THE ISSUE DATE
OF THIS NOTE (THE “ISSUE DATE”) IS FEBRUARY 16, 2011; AND THE YIELD TO MATURITY
OF THIS NOTE IS 13.14% COMPOUNDED.  Please refer to the Risk Factor captioned
“The Notes may be issued with original issue discount, which could have an
impact on the investors and the Company“ set forth in Attachment B to the
Subscription Agreement
 
Global Telecom & Technology, Inc.
____________________________
 
PROMISSORY NOTE
____________________________
 
$_____.00                                                                                                    February
16, 2011


FOR VALUE RECEIVED, Global Telecom & Technology, Inc., a Virginia corporation
(the “Company”), promises to pay to the order of                     or [its /
his] registered assigns (hereinafter together with successors in title and
assigns referred to as the “Lender”), the principal sum of
                    Dollars ($                    ), together with interest from
the date hereof on the principal amount outstanding from time to time, as
specified below.  This Note is one of a series of notes issued by the Company
for up to an aggregate principal amount of $1,260,000.00 pursuant to
substantially the same terms and conditions (collectively, the “2013 Notes”).
 
1.   Principal.  The principal amount of this Notes shall be paid in four equal
installments on March 31, June 30, September 30 and December 31, 2013.
 
2.   Interest. The principal sum outstanding from time to time hereunder shall,
from the date hereof until repaid, bear interest at the rate of 10% per
annum.  Interest shall be computed on the basis of the actual number of days
elapsed.  Accrued but unpaid interest shall be payable on December 31, 2011 and
December 31, 2012 and on each date on which principal is to be paid hereunder
pursuant to Section 1.  Each payment of interest shall be made in cash.
 
3.   Prepayment.
 
(a)   Voluntary Prepayment.  The Company shall have the right at any time and
from time to time to prepay all or part of any amount due under this Note
without penalty or premium.  Any prepayment shall be applied, first, to the
payment of any fees and expense
 
 
 

--------------------------------------------------------------------------------

 
payable by the Company under this Note, next to the payment of accrued interest
and, finally to the payment of principal.
 
(b)   Mandatory Prepayment.  Upon the closing of a Change in Control (as defined
below) this Note shall immediately become due and payable both as to principal
and any accrued and unpaid interest.  For purposes hereof, a “Change in Control”
means (i) any consolidation or merger of the Company with or into any other
entity, or any other corporate reorganization or transaction as a result of
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization own less than 50% of the Company’s (or the surviving
entity’s) voting power immediately after such consolidation, merger,
reorganization or transaction, or any individual person or entity, or persons or
entities acting in concert, who is not a stockholder as of the date of issuance
of this Note (or affiliates of any such Stockholder) obtains control of 50% or
more of the voting power of the Company, or (ii) any sale of all or
substantially all of the assets of the Company (except, in the case of clause
(ii), for a transaction in which the Company transfers such assets to one or
more affiliates of the Company and the Company and such affiliate(s) then are
and remain jointly and severally liable under this Note).
 
(c)   Pro Rata Prepayments.  Any prepayments under the 2013 Notes shall be made
pro rata among all holders of the 2013 Notes in proportion to the outstanding
principal amount of the 2013 Notes then held by each holder thereof.
 
4.   Payment.
 
(a)   Manner of Payment.  All amounts due under this Note shall be delivered to
such address or account as may be designated from time to time by the Lender to
the Company.  All cash payments hereunder shall be made by corporate check or
wire transfer, at the Company’s option, in lawful money of the United States of
America.
 
(b)   Business Day.  If any amount due under this Note is first due and payable
on a Saturday, Sunday or public holiday under the laws of the State of Virginia,
such amount shall be paid on the next succeeding business day and, in such case,
such additional day or days shall be included in connection with computing the
amount of interest accrued, due and payable.
 
5.   Certain Covenants.  Until this Note is repaid in full the Company shall
not:
 
(a)   declare or pay any dividends or make any distributions, whether of an
income or capital nature of cash or assets (not including a dividend or
distribution in shares of Common Stock) or purchase, redeem or otherwise retire
any shares of the Company’s capital stock provided, however, the restrictions
set forth in this Section 5(a) shall not apply to dividends or distributions by
the Company (i) paid solely in equity securities of the Company and (ii) to
effect the redemption or purchase of capital stock of the Company from employees
or advisors in connection with any equity compensation or repurchase plan or
similar arrangement in effect from time to time; or
 
(b)   incur indebtedness for borrowed money or issue any debt securities to any
person unless the right to repayment with respect to such borrowed money or debt
securities is parri passu with, or subordinate, to the 2013 Notes; provided,
however, the restrictions set forth in this Section 5(b) shall not apply to (i)
any borrowings pursuant to a Credit Facility (as defined
 
 
2

--------------------------------------------------------------------------------

 
below), (ii) indebtedness senior in right of payment to the 2013 Notes in an
aggregate principal amount not to exceed $15,000,000, (iii) indebtedness senior
in right of payment to the 2013 Notes incurred to refinance and replace the
obligations then outstanding under the Credit Facility, in an amount not to
exceed the obligations then outstanding under the Credit Facility and the amount
of any fees and expenses related to such refinancing and replacement, (iv)
indebtedness assumed or incurred pursuant to or in contemplation of the
acquisition of another business or entity, (v) reimbursement and other
obligations with respect to commercial and standby letters of credit, bankers’
acceptances and surety bonds, whether or not matured, (vi) indebtedness created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by the Company, (vii) purchase money indebtedness
and capital lease obligations, (viii) obligations under any foreign exchange
contract, currency swap agreement, interest rate swap, cap or collar agreement
or other similar agreement or arrangement designed to alter the risks of the
Company arising from fluctuations in currency values or interest rates, in each
case whether contingent or matured, (ix) indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business, (x) indebtedness in respect of bid, performance or surety, appeal,
workman’s compensation claims or similar bonds issued for the account of and
completion guarantees provided in the ordinary course of business, (xi)
guarantees by the Company of any of the foregoing types of indebtedness incurred
by any subsidiary of the Company or (xii) indebtedness consisting of
intercompany loans and advances made by any the Company to a subsidiary of the
Company.  For purposes of this Section 5(b), “Credit Facility” means the Loan
and Security Agreement by and among the Company, certain of its subsidiaries and
Silicon Valley Bank, and any indebtedness incurred in connection with the
refinancing or replacement thereof, in each case as the same may be modified or
amended from time to time.  For the avoidance, an amount under any clause in
this Section 5(b) (as determined by the Company) shall be without duplication of
an amount under any other clause in this Section 5(b).  The Company's
indebtedness outstanding on the date hereof and any indebtedness incurred in
accordance with the preceding clauses (i) through (xi), but excluding the
promissory notes of the Company due February 2012, is referred to in this Note
as the "Senior Debt".
 
6.   Defaults.
 
(a)   Event of Default.  Each of the following events or conditions shall
constitute an “Event of Default” hereunder:
 
(i)   if a default occurs in the payment of any principal of, interest on, or
other obligation with respect to, any of the 2013 Notes, whether at a date on
which a payment of principal or interest is due pursuant to Section 1
or  Section 2, or upon acceleration thereof, and such default shall continue for
more than ten (10) days after written notice to the Company thereof from the
Majority Lenders (as hereafter defined);
 
(ii)   the Company shall (A) discontinue its business, (B) apply for or consent
to the appointment of a receiver, trustee, custodian or liquidator of it or any
of its property, (C) admit in writing its inability to pay its debts as they
mature, (D) make a general assignment for the benefit of creditors, or (E) file
a voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors, or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation laws or statutes, or an answer admitting
 
 
3

--------------------------------------------------------------------------------

 
     the material allegations of a petition filed against it in any proceeding
under any such law;
 
(iii)   there shall be filed against either the Company an involuntary petition
seeking reorganization of the Company or the appointment of a receiver, trustee,
custodian or liquidator of the Company or a substantial part of its assets, or
an involuntary petition under any bankruptcy, reorganization or insolvency law
of any jurisdiction, whether now or hereafter in effect (any of the foregoing
petitions being hereinafter referred to as an “Involuntary Petition”) and such
Involuntary Petition shall not have been dismissed within 90 days after it was
filed; or
 
(iv)   if any other default occurs in the due observance or performance of any
covenant or agreement on the part the Company to be observed or performed
pursuant to the terms of this Note, and such default remains uncured for more
than 30 days after written notice thereof from the Majority Lenders (as
hereafter defined) to the Company.
 
(b)   Remedies on Default. Upon the occurrence of any Event of Default, and at
any time thereafter during which such Event of Default shall be continuing, the
Lender may (i) by written notice to the Company, declare the entire then current
unpaid principal amount of this Note, all interest accrued and unpaid hereon and
all other amounts then payable hereunder to be forthwith due and payable
(provided, however, that if an Event of Default specified in Sections 6(a)(ii)
or 6(a)(iii) shall occur, the then current unpaid principal amount of this Note,
all interest accrued and unpaid hereon and all other amounts then payable
hereunder shall automatically become due and payable without the giving of any
such notice); and (ii) proceed to enforce all other rights and remedies
available to the Lender under applicable law.  In case any one or more Events of
Default shall occur and be continuing and acceleration of this Note shall have
occurred, the Lender may, inter alia, proceed to protect and enforce its rights
by an action at law, suit in equity or other appropriate proceeding, whether for
the specific performance of any agreement contained in this Note, or for an
injunction against a violation of any of the terms hereof or in and of the
exercise of any power granted hereby or by law. No right conferred upon the
Lender by this Note shall be exclusive of any other right referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.
 
7.   Collection Matters.  The Company promises to pay all costs of collection,
including reasonable attorneys’ fees, incurred by the Lender upon and following
any Event of Default under this Note, whether at maturity, by reason of
acceleration of maturity pursuant to Section 9, or for any other reason.
 
8.   Subordination.
 
(a)   Subordination.  The payment of any and all amounts to the Lender under
this Note shall be subordinate and subject in right and time of payment and all
other respects, to the prior payment in full of all amounts payable under the
Senior Debt, it being acknowledged for the avoidance of doubt that the 2013
Notes are not Senior Debt.  In furtherance of the foregoing:
 
(i)   No Acceleration, Etc.  This Note shall not be declared due and payable
before the earlier of the payment dates referred to in Section 1 (but only as to
the
 
 
4

--------------------------------------------------------------------------------

 
principal amount and accrued interest due on such date) or the date on which the
entire amount of the Senior Debt is indefeasibly paid in full in cash; provided,
however, this Note shall automatically, without declaration or notice of any
kind, be immediately due and payable upon the occurrence of a Change of Control
or an Event of Default specified in Section 6(a)(ii) or Section 6(a)(iii).
 
(ii)   No Payment.  Until the Senior Debt is paid in full, the Lender shall not
ask, demand or sue for any payment of all or any part of the indebtedness
hereunder (other than payments of interest or in the form of securities of the
Company that are subordinated to the Senior Debt at least to the same degree as
this Note (“Permitted Payments”)), provided, however, this Note shall
automatically, without declaration or notice of any kind, be immediately due and
payable on the payment dates referred to in Section 1 (but only as to the
principal amount and accrued interest due on such date), upon the occurrence of
a Change of Control or an Event of Default specified in Section 6(a)(ii) or
Section 6(a)(iii).
 
(iii)   Insolvency Proceedings.  In the event of (A) any insolvency or
bankruptcy case or proceeding or any receivership, liquidation, reorganization
or similar case or proceeding in connection therewith relative to the Company or
its creditors, as such, or to its assets, or (B) any liquidation, dissolution or
other winding up of the Company, whether voluntary or involuntary and whether or
not involving insolvency or bankruptcy, or (C) any assignment for the benefit of
creditors or other marshalling of assets and liabilities of the Company, then
the holders of Senior Debt shall be entitled to receive payment in full in cash
of all amounts due or to become due on or in respect of all Senior Debt before
the Lender shall be entitled to receive and retain any direct or indirect
payment on account of any amounts payable under this Note (other than Permitted
Payments).
 
(iv)   Payments Held in Trust.  If notwithstanding the subordination provisions
of this Note, the Lender shall receive any payment or distribution of assets of
the Company before all amounts due or to become due or in respect of Senior Debt
have been paid in full, then and in such event such payment or distribution
shall be received in trust for the holders of Senior Debt.
 
(b)   Actions Not a Defense.  The Lender hereby waives to the fullest extent
permitted by applicable law any other defense it may have to the subordination
provisions hereof based on the actions or inactions of holders of Senior Debt
Parties or otherwise.  Without limiting the generality of the foregoing, the
Lender agrees that the holders of Senior Debt may at any time, and from time to
time, without the consent of or notice to the Lender: (i) amend any term of the
Senior Debt; (ii) sell, exchange, release or otherwise deal with any collateral
for all or any of the Senior Debt; (iii) exercise or refrain from exercising any
rights against the Company or others; and (iv) take or refrain from taking any
action whatsoever with respect to the Company  or the Senior Debt; all without
impairing the rights and remedies of the holders of Senior Debt.
 
(c)   No Impairment of Obligation.  Nothing contained in this Section 8 or
elsewhere in this Note is intended to or shall impair, as among the Company and
the Lender, the obligation of the Company, which is absolute and unconditional,
to pay to the Lender the principal of and interest on and all other amounts due
under this Note in accordance with its terms, nor shall anything herein prevent
the Lender from exercising all remedies otherwise
 
 
5

--------------------------------------------------------------------------------

 
permitted by applicable law upon default under this Note, subject to the
provisions of this Section 8.
 
(d)   Further Assurances. The Lender agrees to execute an agreement in such form
as may be reasonably requested by the holders of Senior Debt subordinating this
Note to the Senior Debt; provided, however, no such agreement shall require the
Lender to defer the receipt of payment of any installment of the principal
amount of this Note after the dates set forth in Section 1.
 
9.   Waivers of Notice. The Company hereby expressly and irrevocably waives
presentment, demand, protest, notice of protest and all other notices in
connection with collection of this Note.  No delay or extension on the part of
the Lender in exercising any right under this Note shall operate as a waiver of
such right or of any other right under this Note, and a waiver of any right on
any one occasion shall not operate as a waiver of such right on any future
occasion.
 
10.   Replacement of Note. Upon receipt by the Company of evidence satisfactory
to it of the loss, theft, destruction, or mutilation of this Note and (in the
case of loss, theft or destruction) of an indemnity reasonably satisfactory to
it, and upon surrender and cancellation of this Note, if mutilated, the Company
will deliver a new Note of like tenor in lieu of this Note. Any Note delivered
in accordance with the provisions of this Section 10 shall be dated as of the
date of this Note.
 
11.   General.
 
(a)   Notices. All notices, requests, consents and demands with respect to this
Note shall be made in writing and shall be sent, delivered or mailed, addressed
as follows:
 
If to the Lender:
 
________________________
________________________
________________________
________________________
 
If to the Company:
 
Global Telecom & Technology, Inc.
8484 Westpark Drive
Suite 720
McLean, VA 22102
 
Each such notice or other communication shall be given by: (i) hand delivery;
(ii) certified mail, U.S. first class postage prepaid, return receipt requested;
or (iii) nationally recognized overnight courier service guaranteeing next
Business Day delivery.  Each such notice or communication shall be effective
when delivered at the address specified in this Section 11(a) (or in accordance
with the latest unrevoked notice of change of address from the receiving
party).  Either party may change its address for the purpose of this Section
11(a) by giving the other party written notice of its new address in the manner
set forth above.
 
 
6

--------------------------------------------------------------------------------

 
(b)   Section Headings.  The section headings contained in this Note are for
convenience of reference only and shall not be considered a part of or affect
the construction or interpretation of any provision of this Note.
 
(c)   Amendment and Waiver.  No provision of this Note may be amended or
modified, nor may compliance with any term, covenant, agreement, condition or
provision set forth in this Note be omitted or waived (either generally or in a
particular instance and either retroactively or prospectively), except by a
written consent of the Company and the holders of at least a majority of the
aggregate amount of outstanding principal due under the 2013 Notes (“Majority
Lenders”).  The obligation to repay the principal amount of this Note and all
accrued interest thereon on the dated provided in Section 1 cannot be amended or
modified without the written consent of the Lender.
 
(d)   Successors, Assigns and Transferors.  This Note shall not be assignable or
transferable by the Lender without the prior written consent of the Company and,
in any case, shall not be sold, transferred, pledged, hypothecated or otherwise
disposed of in the absence of registration or qualification under the Securities
Act of 1933, as amended, and any state securities laws that may be applicable or
in the absence of an exemption therefrom.  Any purported assignment or transfer
not made in accordance with this Section 11(d) shall be null and void.  Subject
to the foregoing, the rights and obligations of the Lender and the Company under
this Note shall be binding upon, and inure to the benefit of, and be enforceable
by, the Lender and the Company and their respective heirs, successors and
permitted assigns.  If any transfer of this Note is made by the Lender in
accordance with this Section 11(d), thereafter all references in this Note to
the Lender shall mean such transferee.
 
(e)   Loss or Destruction of Note.  Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, together with indemnity reasonably satisfactory to the Company in the
case of loss, theft or destruction, or in the case of mutilation, the surrender
and cancellation of this Note, the Company shall execute and deliver to the
Lender a new note of like tenor and denomination as this Note in lieu of such
lost, stolen, destroyed or mutilated Note, at the Lender’s expense.
 
(f)   Usury.  Nothing contained in this Note shall be deemed to establish or
require the payment of a rate of interest in excess of the maximum rate legally
enforceable.  If the rate of interest called for under this Note at any time
exceeds the maximum rate legally enforceable, the rate of interest required to
be paid hereunder shall be automatically reduced to the maximum rate legally
enforceable.  If such interest rate is so reduced and thereafter the maximum
rate legally enforceable is increased, the rate of interest required to be paid
hereunder shall be automatically increased to the lesser of the maximum rate
legally enforceable and the rate otherwise provided for in this Note.
 
(g)   Severability.  In the event that any one or more of the provisions of this
Note shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Note and this Note shall be construed as if such
invalid, illegal or unenforceable provision had not been contained herein.
 
(h)   Entire Agreement.  This Note and the Purchase Agreement constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede any
 
 
7

--------------------------------------------------------------------------------

 
and all previous or contemporaneous agreements, whether written or oral and
whether by any officer, employee, representative or affiliate of either party
hereto, that may have been made or entered into by or between the parties hereto
relating to the subject matter hereof.
 
(i)   Mutual Drafting.  The Company and the Lender are sophisticated entities
and have been represented by attorneys who have jointly participated in the
negotiation and drafting of this Note.  As a consequence, the Company and the
Lender do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Note, and therefore waive their effects.
 
(j)   Remedies.  The Lender shall have and retain all rights and remedies, at
law or in equity, including rights to specific performance and injunctive or
other equitable relief, arising out of or relating to a breach or threatened
breach of this Note by the Company.  Without limiting the generality of the
foregoing, the Company acknowledges that money damages would not be a sufficient
remedy for any breach or threatened breach by it of this Note and that
irreparable harm would result if this Note were not specifically
enforced.  Therefore, the rights of the Lender and obligations of the Company
hereunder shall be enforceable by a decree of specific performance issued by any
court of competent jurisdiction, and appropriate injunctive relief may be
applied for and shall be granted in connection therewith, without the necessity
of posting a bond or other security or proving irreparable harm and without
regard to the adequacy of any remedy at law.  The Lender’s right to specific
performance and injunctive relief shall be in addition to all other legal or
equitable remedies available to such party.
 
(k)   Third Party Beneficiaries.  No person or entity other than the Lender and
its successors is or is intended to be a beneficiary of this Note.
 
(l)   Governing Law.  THIS NOTE, ALL TRANSACTIONS CONTEMPLATED HEREBY, ALL
RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ALL DISPUTES BETWEEN THE PARTIES
ARISING OUT OF OR WITH RESPECT TO ANY OF THE FOREGOING SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF VIRGINA WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF VIRGINIA OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF VIRGINIA.
 
(m)   Consent to Jurisdiction.  EACH PARTY AGREES THAT ANY AND ALL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS NOTE, ANY RELATIONSHIPS BETWEEN THE PARTIES
HEREUNDER AND ANY DISPUTES BETWEEN THE PARTIES WITH ARISING OUT OF OR RESPECT TO
ANY OF THE FOREGOING SHALL BE COMMENCED AND PROSECUTED EXCLUSIVELY IN THE
FEDERAL AND STATE COURTS LOCATED IN THE STATE OF VIRGINIA, ENCOMPASSING FAIRFAX
COUNTY, AND ANY APPELLATE COURTS THEREFROM (COLLECTIVELY, THE “VIRGINIA
COURTS”).  EACH PARTY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE,
ANY TRANSACTIONS CONTEMPLATED HEREBY, ANY RELATIONSHIPS BETWEEN THE PARTIES
HEREUNDER AND ANY DISPUTES BETWEEN THE PARTIES ARISING OUT OF OR WITH RESPECT TO
ANY OF THE FOREGOING IN ANY OF THE VIRGINIA
 
 
8

--------------------------------------------------------------------------------

 
COURTS.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH PROCEEDING IN ANY OF THE
VIRGINIA COURTS.  EACH PARTY CONSENTS AND SUBMITS TO THE EXCLUSIVE PERSONAL
JURISDICTION OF ANY OF THE VIRGINIA COURTS IN RESPECT OF ANY SUCH PROCEEDING.
 
(n)   Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, ANY TRANSACTIONS
CONTEMPLATED HEREBY, ANY RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ANY
DISPUTES BETWEEN THE PARTIES ARISING OUT OF OR WITH RESPECT TO ANY OF THE
FOREGOING WILL INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUCH PROCEEDING.
 
(o)   Further Assurances.  At any time and from time to time, the Company shall,
at its cost and expense, in good faith and in a timely manner, take or cause to
be taken all appropriate actions, do or cause to be done all things necessary,
proper or advisable, and execute, deliver and acknowledge such documents and
other papers as may be required to carry out the provisions of this Note and to
give effect to the consummation of the transactions contemplated by this Note.
 
(p)   Interpretation.  The language used in this Note shall be conclusively
deemed to be the language chosen by the parties to express their mutual intent
and no rule of strict construction shall be applied against any party.  Whenever
the words “include”, “includes” or “including” are used in this Note, they will
be deemed to be followed by the words “without limitation.”  The word “or” is
not exclusive and is deemed to have the meaning “and/or”.  The words “hereof,”
“hereby,” “herein” and “hereunder” and words of similar import when used in this
Note will refer to this Note as a whole and not to any particular provision of
this Note.
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name as
of the date first written above.
 


 

 
GLOBAL TELECOM & TECHNOLOGY, INC.
                         
By:
   
Name:
Eric A. Swank
 
Title:
Chief Financial Officer


 
9

--------------------------------------------------------------------------------

 
